Order unanimously affirmed without costs. Memorandum: In 1984, respondent’s three children were removed from her home and placed in foster care, *974and in December 1985 a finding of child abuse was made by Family Court because of respondent’s sexual abuse of the children. A permanent neglect petition was filed on February 19, 1987, alleging respondent’s failure to plan for the future of the children from March 1985 until February 19, 1987, and seeking termination of her parental rights. We concur with Family Court’s determination that respondent failed to plan adequately for her children’s future. The stipulated facts establish that respondent had attended and been terminated from numerous counselling programs because she made no progress in dealing with the issue of sexual abuse. Further, the counsellors concluded that any progress by respondent in resolving the issue of her sexually abusive behavior was unlikely. These facts establish that respondent failed to take any genuine steps toward recognizing her problem and changing her attitude and pattern of behavior (see, Matter of Nathaniel T., 67 NY2d 838, 841). Since respondent failed to take any steps to correct the condition that led to the removal of the children from her home, she has failed to plan for the future of the children and the finding of permanent neglect was proper (see, Matter of Nathaniel T., supra, at 841-842; Matter of LeBron, 140 AD2d 276, 277; Matter of Regina M. C., 139 AD2d 929; Dutchess County Dept. of Social Servs. v G., 141 Misc 2d 641). (Appeal from order of Onondaga County Family Court, Hedges, J.—terminate parental rights.) Present—Dillon, P. J., Green, Lawton, Davis and Lowery, JJ.